Case: 1:16-cv-04884 Document #: 147 Filed: 04/15/19 Page 1 of 1 PageID #:2025

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Kim Ammons
                                      Plaintiff,
v.                                                        Case No.: 1:16−cv−04884
                                                          Honorable Young B. Kim
Chicago Board of Education
                                      Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, April 15, 2019:


        MINUTE entry before the Honorable Young B. Kim: For the foregoing reasons,
Plaintiff's Motion in Limine Nos. 7 and 8 [[132], [133], [134]] are denied. Defendant's
Motion in Limine No. 15 [118] is granted in part and denied in part, Motion in Limine
Nos. 12, 13, 16, 17, 20, and 24−27 [[115], [116], [119], [120], [123], [127], [128], [129],
[130]] are granted, and the Boards Motion Nos. 14, 18, 19, 21−23 [[117], [121], [122],
[124], [125], [126]] are denied. Enter Memorandum Opinion and Order. Mailed notice
(ma,)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
